                Case 18-12012-LSS             Doc 216        Filed 10/23/18        Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE


In re                                                Chapter 11

OPEN ROAD FILMS, LLC, a Delaware                     Case No.: 18-12012 (LSS)
limited liability company, et al.,1
                                                     (Jointly Administered)
                          Debtors.
                                                     Requested Hearing Date:
                                                            October 25, 2018

                                                     Requested Deadline to Object to (I) Stalking Horse
                                                     Agreement, (II) Bid Protections, and (III) Amendments to
                                                     Bid Procedures Order:
                                                             At the Commencement of the Hearing

                                                     Ref. Docket No. 160

             NOTICE OF FILING OF (I) STALKING HORSE AGREEMENT,
     (II) SUMMARY OF PROPOSED BID PROTECTIONS, AND (III) SUMMARY OF
              PROPOSED AMENDMENTS TO BID PROCEDURES ORDER

               PLEASE TAKE NOTICE that, on October 9, 2018, the United States
Bankruptcy Court for the District of Delaware (the “Court”) entered the Order: (1) Approving
Bid and Sale Procedures, (2) Approving Assumption, Assignment and Cure Procedures and
Related Notices, (3) Establishing Date for Auction and Approving Related Procedures,
(4) Scheduling the Sale Hearing and Related Deadlines, and (5) Granting Related Relief [Docket
No. 160] (the “Bid Procedures Order”).2

              PLEASE TAKE FURTHER NOTICE that, as set forth on the record of the
October 9, 2018 hearing, the Debtors have been actively negotiating regarding the terms of a
Stalking Horse Agreement. As a result of those discussions, the Debtors have selected OR
Acquisition Co, LLC as the Stalking Horse Purchaser and have entered into, subject to the
approval of the Court, a Stalking Horse Agreement, dated October 23, 2018, with the Stalking
Horse Purchaser, a copy of which is attached hereto as Exhibit A. The Stalking Horse Purchaser
is not an “insider” or “affiliate” of any of the Debtors, as such terms are defined in the
Bankruptcy Code.



1
    The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
    Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
    (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
    LLC (9375-Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Bid
    Procedures Order.



01:23703565.6
              Case 18-12012-LSS         Doc 216     Filed 10/23/18     Page 2 of 3



               PLEASE TAKE FURTHER NOTICE that, in light of the Debtors entry into the
Stalking Horse Agreement, the Debtors have filed the Debtors’ Motion for Entry of an Order
Authorizing and Approving Certain Bidding Protections and Amendments to Bid Procedures
Order, and Granting Related Relief contemporaneously herewith (the “Stalking Horse Approval
Motion”). Pursuant to the Stalking Horse Approval Motion, the Debtors have requested that the
Court (i) authorize and approve the Debtors’ entry into the Stalking Horse Agreement (subject to
final approval at the Sale Hearing); (ii) approve certain bidding protections in connection with
the Stalking Horse Agreement (the “Bid Protections”); and (iii) approve certain amendments to
the Bid Procedures Order (the “Amendments”).

                PLEASE TAKE FURTHER NOTICE that the Stalking Horse Agreement is for
substantially all of the Debtors’ assets.

                PLEASE TAKE FURTHER NOTICE that the Bid Protections consist of (i) an
expense reimbursement of up to $800,000 for the Stalking Horse Purchaser’s reasonable and
documented out-of-pocket costs, fees and expenses (including reasonable expenses of legal,
financial advisory, accounting and other similar costs, fees and expenses) related to the sale and
(ii) a breakup fee equal to $2,100,000 in the event the Debtors close an alternative transaction
under the circumstances mandated by the Stalking Horse Agreement.

             PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit B is a
summary of the Amendments.

             PLEASE TAKE FURTHER NOTICE THAT the Debtors have requested that a
hearing on the Stalking Horse Approval Motion be held on October 25, 2018 before the
Honorable Laurie Selber Silverstein, in the United States Bankruptcy Court for the District of
Delaware, 824 N. Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801 (the
“Hearing”).

               PLEASE TAKE FURTHER NOTICE THAT the Stalking Horse Agreement,
the Bid Protections, and the Amendments remain subject to continuing review and negotiation
and, therefore, the Debtors reserve all rights to make revisions thereto at or prior to the hearing
on the Stalking Horse Approval Motion, and all of the Debtors’ rights with respect to the
Stalking Horse Agreement, the Bid Protections, and the Amendments are reserved.

                          [Remainder of Page Intentionally Left Blank]




                                                2
              Case 18-12012-LSS         Doc 216     Filed 10/23/18     Page 3 of 3



                PLEASE TAKE FURTHER NOTICE THAT, the Debtors have requested that
objections, if any, to the Stalking Horse Approval Motion, including, without limitation, (i) the
requested authorization to enter into the Stalking Horse Agreement, (ii) the approval of the Bid
Protections, or (iii) the revisions to the Amendments be considered at the Hearing or, in the event
that the Hearing is not scheduled for October 25, 2018, or October 26, 2018, be due earlier than
the Hearing.

Dated: October 23, 2018                          /s/ Ian J. Bambrick
                                                 Michael R. Nestor, Esq. (Bar No. 3526)
                                                 Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                                 Ian J. Bambrick, Esq. (Bar No. 5455)
                                                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                 Rodney Square, 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Tel: (302) 571-6600
                                                 Fax: (302) 571-1253

                                                 and

                                                 Michael L. Tuchin, Esq.
                                                 Jonathan M. Weiss, Esq.
                                                 Sasha M. Gurvitz, Esq.
                                                 KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                 1999 Avenue of the Stars, 39th Floor
                                                 Los Angeles, CA 90067
                                                 Tel: (310) 407-4000
                                                 Fax: (310) 407-9090

                                                 Counsel to Debtors and Debtors in Possession




                                                3
